TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00701-CR



                      Johnny Ferris aka Johnny Wayne Ferris, Appellant

                                                 v.

                                  The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
     NO. A-13-0162-SB, THE HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted appellant Johnny Ferris, aka Johnny Wayne Ferris, of the felony

offense of evading detention with a vehicle, see Tex. Penal Code § 38.04(a), (b)(2), and, pursuant

to the habitual offender punishment provision of the Penal Code, assessed his punishment at 99 years

in the Texas Department of Criminal Justice, see id. § 12.42(d).

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75 (1988).
               The record reflects that appellant’s counsel provided a copy of the brief to appellant

along with a letter advising appellant of his right to examine the appellate record and file a pro se

brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. This Court also gave appellant an

additional 30 days to file a pro se brief. No pro se brief or other written response has been filed.

               We have conducted an independent review of the record and find no reversible error.

See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably meritorious

grounds for review and the appeal is frivolous. Counsel’s motion to withdraw is granted. The trial

court’s judgment of conviction is affirmed.



                                              __________________________________________
                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Affirmed

Filed: June 24, 2014

Do Not Publish




                                                  2